                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                      NO. 5:17-CR-385-FL-1


 UNITED STATES OF AMERICA                       )
                                                )
                                                )
          v.                                    )
                                                )                    ORDER
 JAMES EARL HARPER                              )
                                                )
                         Defendant.             )
                                                )



          This matter is before the court on the government’s motion for preliminary order of

forfeiture. (DE 111). In support of the instant motion, the government indicates that defendant

entered into a plea agreement, under which defendant agreed to forfeit the subject property to the

government. However, after filing the instant motion, the government moved to be relieved of its

obligations under that plea agreement, which the court allowed on November 12, 2019, effectively

nullifying the plea agreement. Where the nullified plea agreement no longer provides a basis for

the government’s requested relief, the court DIRECTS the government to file within 14 days of

this order a renewed motion for preliminary order of forfeiture, correcting the deficiency noted

herein.

          SO ORDERED, this the 10th day of June, 2020.




                                                       _____________________________
                                                           LOUISE W. FLANAGAN
                                                           United States District Judge




               Case 5:17-cr-00385-FL Document 181 Filed 06/10/20 Page 1 of 1
